Citation Nr: 0627134	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  00-03 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.	Entitlement to service connection for herniated nucleus 
pulposus, claimed as residuals of a back injury.

2.	Entitlement to service connection for residuals of 
skeletal injury, claimed as shin splints.


REPRESENTATION

Appellant represented by: Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1984 to June 
1994.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 1999 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which declined to reopen the veteran's previously and finally 
decided service connection claims for residuals from a back 
injury and bilateral lower leg or shin splints.  The RO 
issued a notice of the decision in April 1999, and the 
veteran timely filed a Notice of Disagreement (NOD) in August 
1999.  Subsequently, in January 2000 the RO provided a 
Statement of the Case (SOC), and thereafter, in February 
2000, the veteran timely filed a substantive appeal.  The RO 
issued a Supplemental Statement of the case (SSOC) in 
September 2003.

On appeal to the Board, the veteran requested a video 
conference hearing on this matter, which was held in November 
2003, where the veteran and his wife presented testimony.  In 
April 2004, the Board reopened the previously denied service 
connection claims currently at issue, and remanded the case 
to the RO for further development, to include providing 
proper Veterans Claims Assistance Act (VCAA) notice, 
attempting to obtain the veteran's complete service medical 
records (SMRs) and completing any other necessary action.  
Thereafter, in October 2005, the RO supplied another SSOC, 
which confirmed and continued the previous denial of service 
connection, and then returned the case to the Board for 
consideration.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claims.  38 C.F.R. § 19.9 
(2005).  A summation of the relevant facts is set forth 
below.

In this case, it appears that the veteran's current address 
is unknown.  In October 2005, the AMC sent the veteran its 
SSOC, and in June 2006, the Board sent a letter to the 
veteran, by regular mail, to the veteran's address of record.  
However, both of these letters were returned by the United 
States Postal Service and marked "MOVED LEFT NO ADDRESS; 
UNABLE TO FORWARD; RETURN TO SENDER."  

In a July 2005 Deferred Rating Decision, the RO acknowledged 
that previous VA correspondences to the veteran had been 
returned, which led it to conclude that the veteran "never 
received VAMC notification or AMC notification."  (Emphasis 
omitted).  Accordingly, the RO determined that "[w]e need to 
reverify address and determine if vet ever received 
notification."  A review of the post-July 2005 record, 
however, discloses no efforts by the RO to attain the 
veteran's correct address.  This inaction is of particular 
significance, as the RO had scheduled multiple VA 
examinations for the veteran in May and September 2005 for 
the purposes of resolving the instant claims for which the 
veteran failed to appear.  

The Board notes that the most recent correspondence from the 
veteran with the address of record is postmarked December 
2004.  

The pertinent provisions of Manual M21-1 specifically address 
the actions that must be taken when the veteran's address is 
unknown.  See M21-1, Part III, Change 115 (March 2004) par. 
1.04f, "Address Unknown."  The RO has not yet carried out 
the specified development as proscribed by Manual M21-1, Part 
III, Change 115 (March 2004) par. 1.04f.  This must be done.



Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO must contact the veteran's 
representative, Disabled American 
Veterans, and request information 
regarding the veteran's current mailing 
address.  If the address is unavailable, 
a negative reply is requested.

2.  If the veteran's representative is 
unable to provide the RO with the 
veteran's current mailing address, the RO 
must consult M21-1, Part III, Change 115 
(March 2004) par. 1.04f, "Address 
Unknown" regarding the need for 
additional development in cases where the 
veteran's address is unknown.  
Specifically, the RO is requested to 
complete the following actions:

Review the file to ensure the 
current address was used.

Perform a SINQ to determine if 
either the pending issue or master 
record address is different from 
that of the returned mail.  If so, 
fully update BDN as appropriate, 
document the change of address for 
the claims file, and re-mail the 
returned correspondence to the new 
address.

Access Share to determine if Social 
Security has a better address.  If a 
new address is found, update BDN, 
document the change of address for 
the claims file, and re- mail the 
returned correspondence to the new 
address. 

Utilize the Internet web address 
locator service for the returned 
mail.  If a better address is 
obtained, update BDN, document the 
change, and re-mail the returned 
correspondence to the new address.

Check if benefits are being paid by 
direct deposit.  If so, fax or mail 
a copy of the letter that provides 
VA authority to obtain address 
information from the bank. See M21-
1, Part IV, chapter 31, addendum B.  
When a reply is received, update BDN 
and re-mail the returned 
correspondence to the new address.

Any records or information obtained 
must be made part of the claims 
folder.  If records or information 
are unavailable from any sources, a 
written negative reply must be 
obtained and associated with the 
claims file.

3.  Thereafter, if and only if, the 
veteran's current address is obtained, 
the RO must review the claims folder and 
ensure that all VCAA notice and duty to 
assist obligations have been satisfied. 
See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005).  In this regard, the veteran 
must be provided a VCAA notice letter 
specific to the claims on appeal and told 
of the information or evidence he needs 
to submit to substantiate his claims and 
what evidence VA will obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2003). 

4.  If and only if the veteran's current 
address is obtained, the RO must address 
the question of whether the veteran 
should be rescheduled for the 
examinations that the RO scheduled in May 
and September 2005. 

5.  The RO must ensure that its efforts 
to obtain any additional evidence 
identified by the veteran and its efforts 
to notify the veteran of a VA examination 
are fully documented in the claims 
folder.  The veteran is hereby notified 
that it is his responsibility to report 
for VA examinations and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2005). In the event that 
the veteran does not report for the VA 
examination, documentation must be 
obtained which shows that notice 
scheduling the examinations was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

6.  The RO must then review and re-
adjudicate the issues on appeal.  If such 
action does not grant either of the 
benefits claimed, the RO must provide the 
veteran and his representative another 
Supplemental Statement of the Case, and 
an appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to this Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2005).


